Hoo-is
                                ELECTRONIC RECORD




COA #14-14-00335-CR                                     OFFENSE: Theft


STYLE: Brenetta Sherman vThe State of Texas             COUNTY: Harris

                                                                         th
COA DISPOSITION: Affirmed as Modified                   TRIAL COURT: 230"' District Court


DATE: March 5. 2015    Publish: No                      TC CASE #: 1389343




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Brenetta Sherman v The Sta1:e of Texas


CCA#


     A??£llakit'>S                   Petition   CCA Disposition:         400 -/5"
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE: VA/ai/jOtr                                SIGNED:                       PC:

JUDGE: /!m fisL*^^                              PUBLISH:                      DNP:




                                                                                      MOTION FOR


                                                        FOR REHEARIIMG IN CCA IS:


                                                     JUDGE:


                                                                              ELECTRONIC RECORD